TAYLOR, P. J.
This is a companion case to D. Odem v. Sinton Independent School District, 234 S. W. 1090. Plaintiffs in error seek the same character of relief as was sought in that case. It involves the validity of the acts of G. L. Cellum in assessing the properties of Mrs. Agnes Fleming and others, located in the Sinton independent school district, for the purpose of school taxation for the year 1918. The assessments were made by Cellum under the same circumstances and authority as in the Odem Case, and, for the reasons stated in that case, were null and void.
We recommend that the judgments of the trial court and Court of Civil Appeals be reversed, and that judgment be rendered in favor of plaintiffs in error, enjoining defendants in error from collecting the taxes under the assessments complained of.
GREENWOOD and PIERSON, JJ. The judgment recommended in the report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.